No. 14-0766 – State of West Virginia ex. rel. Ford Motor Company, et al. v.
             The Honorable David W. Nibert
                                                                 FILED
                                                                      April 9, 2015
                                                                   RORY L. PERRY II, CLERK

                                                                 SUPREME COURT OF APPEALS

                                                                     OF WEST VIRGINIA


Justice Ketchum, concurring:

        I agree that this case should be remanded for the trial judge to make specific

findings of fact and conclusions of law as required by West Virginia Code § 56-1­

1(e).



        My reading of the record, West Virginia Code § 56-1-1, and our case law

lead me to believe, without any doubt, that the proper forum is Michigan.

Nevertheless, the trial judge may have seen something I missed and should be

allowed to make specific findings and conclusions before this Court rules.